Citation Nr: 0944197	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  02-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for depression secondary to 
a service-connected skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from June 1981 to 
June 1984 and from December 1984 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran's claim initially concerned only depression, 
including as secondary to his service-connected skin 
disorder.  But he was subsequently diagnosed with 
posttraumatic stress disorder (PTSD), which he also 
attributed to his military service, in particular to a sexual 
assault while on active duty.  Therefore, the RO adjudicated 
this aspect of his claim by denying service connection for 
PTSD secondary to military sexual trauma.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that 
the scope of a mental health disability claim includes any 
mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

In June 2007 this case came before the Board in which the 
issue was identified as entitlement to service connection for 
an acquired psychiatric disorder, including PTSD secondary to 
military sexual trauma and depression secondary to a service-
connected skin disorder.  The Board denied the Veteran's PTSD 
claim but remanded the claim involving depression for 
additional evidentiary development.  Therefore, the only 
remaining issue on appeal is entitlement to service 
connection for depression secondary to a service-connected 
skin disorder.

It also is worth mentioning preliminarily that the Veteran 
initially requested a videoconference hearing with the Board, 
but then withdrew his hearing request and requested that his 
case be transferred to the Board for a decision on his 
appeal.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2009).

The Veteran also perfected an appeal of a claim for an 
increased rating for his service-connected skin disorder.  In 
a June 2004 rating decision during the pendency of the 
appeal, however, a local Decision Review Officer at the RO 
granted an increase from 30 to 60 percent for this 
disability.  Thereafter, in August 2004, the Veteran informed 
the RO that the increase satisfied his appeal and that he was 
withdrawing his claim for a higher rating.  Thus, that issue 
is no longer before the Board.  See 38 C.F.R. § 20.204 
(2009); AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDING OF FACT

After reviewing the claims file for the pertinent medical and 
other history and conducting a mental status examination, a 
VA psychiatrist concluded the Veteran's service-connected 
skin disorder has at least partly contributed to his 
depression.


CONCLUSION OF LAW

The Veteran's depression is at least partly due to, the 
result of, or chronically aggravated by his service-connected 
skin disorder.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been awarded service connection for a skin 
disorder involving acne vulgaris with atopic dermatitis.  It 
is currently rated as 60-percent disabling, so quite 
significantly severe.  He attributes his depression to this 
skin disorder.  And for the reasons and bases set forth 
below, the Board agrees and finds that service connection for 
depression is warranted on the basis that it has been 
aggravated, at least to some extent, by this service-
connected skin disorder.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection is permissible on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically (i.e. permanently) aggravated the disability 
in question, although compensation is limited to the degree 
of disability (and only that degree) over and above the 
degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Service connection on this secondary 
basis requires:  (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Before addressing the theory of secondary service connection, 
the Board notes that there is no basis for awarding service 
connection for the Veteran's depression under a direct-
incurrence theory.  Although not raised by him, the Board 
must consider his claim under all potentially applicable 
theories of entitlement, including on this direct-incurrence 
basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).

His service treatment records show counseling for substance 
abuse but make no reference to a separate and independent 
diagnosis of depression.  In this regard, a November 1981 
entry notes that he was taken to the emergency room with a 
primary complaint of stomach cramps.  He had various 
complaints and showed disjointed speech.  He was "talking 
about [illegible] inspections, nuclear warheads in his 
closet, assassination attempts, etc., all nonsensical."  
After a blood-alcohol analysis, the diagnosis was acute 
alcohol intoxication.  He was released to the custody of 
another and discharged to his quarters.  

The remainder of his service treatment records for his first 
period of service from 1981 to 1984 make no reference to any 
psychiatric problems.  At his discharge physical in May 1984, 
he indicated he had frequent trouble sleeping, but he denied 
any history of depression or excessive worry or nervous 
trouble of any sort.  A mental status examination at that 
time also was normal.

His military personnel records show his first term of service 
ended in June 1984 and that his second term started in 
December 1984.  During those interim months, VA outpatient 
records show he presented at VA Social Work Service in 
August 1984.  He told the screener that his mother had made 
the appointment because she believed that he needed treatment 
for his drinking problem.  The treatment options were 
explained to him and a follow-up appointment made for a month 
later.  

A report from the follow-up consultation in September 1984 
includes an assessment that the Veteran was a very pleasant 
person and had the potential for doing well, but that he was 
alcohol dependent.  It important to note that the VA 
clinician did not observe or otherwise detect any symptoms of 
other mental illness, including depression.  In fact, the 
Veteran was given a favorable prognosis, provided he 
addressed his alcohol dependence.  But there is simply is no 
indication that his excessive drinking was symptomatic of a 
separate underlying pathology.

After reenlisting in the military in December 1984, the 
Veteran was identified as drug dependent and entered a 
rehabilitation program.  The May 1985 narrative summary 
reflects that he was identified as drug dependent and judged 
as beyond the capacity of the local command or regional 
outpatient program.  He was therefore referred to the Naval 
Drug Rehabilitation Center, Miramar, in San Diego, 
California.  The summary reflects that he reported a civilian 
police record of possession of a controlled substance at age 
21, and that he had started using marijuana at age 15.  The 
clinician noted the Veteran's report of alcohol consumption 
three times weekly, from 1983 to May 1985, of marijuana twice 
monthly from 1982 to 1984, and of hallucinogens twice monthly 
from 1983 to 1985, was deemed reliable.  He also reported 
experimental use of cocaine.

After completing a one-week comprehensive screening and 
mental status evaluation, military training, physical 
conditioning, and motivational and therapeutic workshops, the 
Veteran was transferred to a treatment unit for participation 
in a structured six-week rehabilitation program.  The program 
included group therapy, therapeutic workshops, military 
training, physical conditioning, and motivational and 
therapeutic workshops, and Narcotics Anonymous/Alcoholics 
Anonymous support systems.  Initially, his problems were 
identified as manipulative behavior, authority conflicts, 
unresolved sibling conflicts, and denial of personal 
responsibility.  The summary reflects that, as therapy 
progressed, he did not develop coping skills and did not 
address his identified problem areas.

The Veteran performed unsatisfactorily in the treatment 
program, and it was felt his drug/alcohol addiction was not 
in remission at that time.  Due to his lack of progress while 
at the rehabilitation center, and based on clinical 
observation, he was not recommended for retention.  His 
prognosis to remain chemically free was deemed poor.  He was 
advised to seek further outpatient treatment at a VA hospital 
nearest his home of record.  An August 1985 letter from the 
center commander to the Veteran's local command, which 
transmitted the narrative summary, suggested supplemental 
aftercare of mandatory urinalysis four times monthly on 
randomly selected dates, attendance at twelve-step alcoholics 
anonymous meetings, and Antabuse, 250 mg daily.  

The Veteran was discharged from the military in January 1986, 
concluding his second period of service.  The January 1986 
examination report of his discharge physical examination 
reflects that his mental status was assessed as normal.  
Thus, although he suffered from substance abuse throughout 
his two periods of active duty, there is no evidence that he 
suffered from a separate disability involving depression, 
including so as to have caused his abuse of alcohol.  Under 
these circumstance, his service treatment records provide 
highly probative evidence against his claim under a direct-
incurrence theory of service connection.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  

The record also shows that a diagnosis of depression or 
depressive disorder was first identified many years after his 
second period of military service had ended.  This, too, is 
probative evidence against the notion that his depression 
dates back to his military service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Also, there is no medical 
evidence of a nexus or relationship between his depression 
and either period of service.  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Of particular relevance, a June 
2001 VA examination report lists diagnoses of:  (1) major 
depressive disorder, recurrent, and (2) polysubstance 
dependence, in short-term full remission.  The examiner also 
commented that there is no indication in the medical records 
that there was treatment for depression while on active duty 
or that the Veteran's initial hospitalizations and treatment 
were for other than Polysubstance Dependence.

In light of these findings, particularly the June 2001 VA 
examination report, service connection for depression is not 
available under a direct-incurrence theory of service 
connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  

In addition, certain chronic diseases, such as psychoses, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  And for the purposes of this 
presumption, "psychosis" only includes the following specific 
disorders:  brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384.  See also 71 Fed. Reg. 42,758-60 
(July 28, 2006).  So the Veteran's depression, a type of 
neurosis rather than a psychosis, is not included in this 
list of psychiatric disorders subject to presumptive service 
connection.


Although the medical evidence shows the Veteran's depression 
is not directly or presumptively related to his military 
service, a VA psychiatrist nonetheless has indicated the 
depression has been aggravated by the service-connected 
skin disorder.  So this opinion provides an alternative 
theory for granting the claim based on secondary service 
connection under 38 C.F.R. § 3.310 and Allen, supra.  

On remand, the Veteran was afforded a VA psychiatric 
examination in May 2009.  Following a review of the claims 
file for the pertinent medical and other history and a mental 
status examination, the evaluating VA psychiatrist indicated 
the Veteran's depressive disorder, not otherwise specified, 
was not caused but was nevertheless aggravated by his 
service-connected skin disorder.  Although the psychiatrist 
stated, "I do not see the skin problem as playing a very 
significant role in the [Veteran's] depression . . . I see it 
as playing a role, but only a minor role, along with numerous 
other factors involved."  

Based on this medical opinion, it appears the Veteran's skin 
disorder has played a role - albeit a minor role - in 
contributing to his depression.  In other words, his 
depression has been somewhat aggravated by his service-
connected skin disorder.  Accordingly, the Board finds that 
service connection for depression is warranted on the basis 
of aggravation, but only to the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(b); Allen, supra.

In light of the favorable outcome of this appeal, there is no 
need to discuss whether VA has satisfied its duties to notify 
and assist the Veteran with his claim pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100, 38 C.F.R. § 3.159, et seq.  The requested benefit is 
being granted, regardless.




ORDER

Service connection for depression is granted on the basis 
that it was aggravated to a limited extent by the service-
connected skin disorder.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


